157 Ga. App. 551 (1981)
278 S.E.2d 133
COHRAN
v.
THE STATE.
61545.
Court of Appeals of Georgia.
Decided February 17, 1981.
Robert M. Coker, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Wallace Speed, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.
BANKE, Judge.
The appellant was convicted of burglary and possession of tools for the commission of crime. On appeal he contends that the trial court erred in permitting the state to question the appellant *552 concerning a bond forfeiture and in denying his subsequent motion for mistrial. The testimony elicited from the appellant over objection established that he failed to appear for trial as required on September 4, 1979, and that his bond was forfeited. Held:
1. "It is a settled rule of evidence in this state that evidence of flight may be submitted to the jury, and that they may infer guilt therefrom... In the same manner it is permissible to show that the defendant forfeited an appearance bond in the case in which he is on trial. [Cits.]" Strickland v. State, 137 Ga. App. 628 (1) (224 SE2d 809) (1976). This enumeration of error is without merit.
2. Appellant also assigns as error the failure of the trial court to charge the jury on the lesser included offense of criminal trespass. The appellant's defense at trial was that he never entered the burglarized premises, even though he was apprehended by police nearby. As we observed in Tuggle v. State, 149 Ga. App. 844 (6) (256 SE2d 104) (1979), the appellant "cannot legitimately raise an issue by making a claim that he was not there, but he was present with a less serious intent or state of mind." This enumeration of error is also without merit.
3. Finally, the appellant contends that the evidence is insufficient to support the verdict. Our review of the transcript convinces us that there was sufficient evidence to enable a rational juror to find the appellant guilty beyond a reasonable doubt. Smith v. State, 154 Ga. App. 497 (2) (268 SE2d 714) (1980).
Judgment affirmed. Deen, P. J., and Carley, J., concur.